DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 2. A device transfer method comprising: 
	pressurizing a carrier film including a base film and a first adhesive layer formed on one surface of the base film, and a substrate including a base surface and a second adhesive layer formed on the base surface against each other to permit the first adhesive layer and the second adhesive layer to face each other and to position a device as a transfer target between the first adhesive layer and the second adhesive layer, wherein a first thickness of the first adhesive layer is smaller than a second thickness of the second adhesive layer; 
forming a first adhesiveness between the device and the first adhesive layer as the device is press-fit into the first adhesive layer via the pressurizing; 

releasing the device from the first adhesive layer by spacing the carrier film apart from the substrate, 
wherein 
the first adhesiveness is proportional to a first press fitting depth by which the device is press-fit into the first adhesive layer, and the second adhesiveness is proportional to a second press fitting depth by which the device is press-fit into the second adhesive layer, and 
the device is moved between the first adhesive layer and the second adhesive layer by a relative difference between the first press fitting depth and the second press fitting depth, [[and]]
wherein 
the pressurizing includes applying greater pressure than a threshold applied pressure for press-fitting the device by the first thickness of the first adhesive layer, to the carrier film and the substrate,[[;]] and 
the second press fitting depth is greater than the first press fitting depth, and
wherein 
the first press fitting depth is equal to the first thickness of the first adhesive layer.

Claim 9. A method comprising transferring a plurality of devices on a flat plate using a device transfer method, the device transfer method comprising: 

forming a first adhesiveness between the device and the first adhesive layer as the device is press-fit into the first adhesive layer via the pressurizing; 
forming a second adhesiveness between the device and the second adhesive layer as the device is press-fit into the second adhesive layer via the pressurizing; and 
releasing the device from the first adhesive layer or the second adhesive layer by spacing the carrier film apart from the substrate, 
wherein 
the first adhesiveness is proportional to a first press fitting depth by which the device is press-fit into the first adhesive layer, and the second adhesiveness is proportional to a second press fitting depth by which the device is press-fit into the second adhesive layer, and 
the device is moved between the first adhesive layer and the second adhesive layer by a relative difference between the first press fitting depth and the second press fitting depth, [[and]]
wherein 
,[[;]] and 
the second press fitting depth is greater than the first press fitting depth, and
wherein 
the first press fitting depth is equal to the first thickness of the first adhesive layer

Authorization for this examiner’s amendment was given in an interview with Yoon S. Ham on June 4, 2021.
	


Allowable Subject Matter
Claims 2-4, 6-9 are allowed.
The following is an examiner's statement of reasons for allowance: 
With regards to claims 2 none of the prior art teaches or suggests, alone or in combination, “the pressurizing includes applying greater pressure than a threshold applied pressure for press-fitting the device by the first thickness of the first adhesive layer, to the carrier film and the substrate; and the second press fitting depth is greater 

With regards to claims 9 none of the prior art teaches or suggests, alone or in combination, “the pressurizing includes applying greater pressure than threshold applied pressure for press-fitting the device by the first thickness of the first  adhesive layer with a smaller thickness among the first adhesive layer and the second adhesive layer, to the carrier film and the substrate, and the second press fitting depth is greater than the first press fitting depth, and wherein the first press fitting depth is equal to the first thickness of the first adhesive layer.” in the combination required by the claim.


Claims 3, 4, 6-8 are allowed as being dependent on allowable Claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891